Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-9, 13-15, and 19-20 are being prosecuted. Claims 2 and 10-12 have been cancelled. Claims 6 and 16-18 are withdrawn from consideration since there are non-elected claims. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Paragraph [0090] has a hyperlink at the end of the paragraph. 

The use of the terms Triton X-100, NP-40, SDS, CTAB, or CHAPS in paragraphs [0091], [00115], [00241] for example, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 is vague because the recitation of “the molecule” lacks antecedent support. Claim 1 has been amended to replace “a molecule” with “a microRNA”. The recitation of “the molecule” in claim 9 should be changed to “the microRNA” to obviate this issue. 
Claim 15 is vague because it is not clear as to where the delay zone is situated relative to the sample pad, conjugate pad, and capture pad recited in claim 1. Paragraphs [0049] and [0090] of the specification say the delay zone is part of the sample pad so claim 15 should recite this spatial arrangement of the delay zone relative to the other components recited in claim 1. 

	Claim 20 is vague because it introduces a sample pad and wick but is not clear as to how any of the listed parts are spatially related to each other. 

Claim Rejections - 35 USC § 102
6.	The 102(a)(1) or 102(a)(2) over Fuks et al (US 7,709,272) and 102(a)(1) over Rosenblatt et al (WO 2010/017201 A1) are withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
7.	The 103 rejections over Fuks et al (US 7,709,272) in view of Pronovost et al (US 5,774,234) and Kang (US 5,252,496) are withdrawn in view of Applicant’s amendments. The 103 rejections over Rosenblatt et al (WO 2010/017201 A1) in view of Ezrin et al (US 2014/0186332 A1), Wong et al (US 2014/0315195 A1), Gupta et al (WO 2012/129650 A1) are withdrawn in view of Applicant’s amendments. 

Allowable Subject Matter
8.	Claims 1, 3-5, 7, 8, 13, and 14 are allowed because the prior are of record does not teach or suggest a device with the limitations of the aforementioned claims. 
 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



2/11/2021